COCKRILL, C. J. The parties to this controversy were partners in the manufacture and sale of wire bed springs. Pending the partnership Blackmer obtained a patent for an improved method of manufacturing the springs, and the partners shared the profits in the sale of licences to manufacture and sell under the patent. This suit was brought by Stone to settle the copartnership accounts and to compel Blackmer to carry out an oral agreement which he alleged they had entered into, to assign to-him a half interest in the patent when issued. No question is made here upon the settlement of accounts. The question whether there had been an agreement between the parties that the inventor should sell an interest in the patent to his copartner in consideration of expenses borne by the latter in procuring the patent, was submitted by the court to a jury with the consent of both parties. The verdict was for the appellee and was satisfactory to the chancellor. We have carefully examined the evidence presented by the abstracts of the parties, and find no reason for disturbing the verdict of the jury. The only other questions we understand counsel for the appellant to urge are the power of the court to order a specific performance of the oral contract entered into before the patent issued to assign an interest in it; and its action in decreeing a divestiture of the interest instead of compelling the party holding the legal title to assign. The power of the court to compel a compliance with the contract is fully established by the authorities. Somerly v. Buntin, 118 Mass., 279; S. C. 19, American Reports, 459; Burr v. DeLa-Vergne, 102 N. Y., 415; Blakeney v. Goode, 30 Ohio St., 350; Littlefield v. Perry, 21 Wallace, 221. The direct divestiture of the title was not more prejudicial to the appellant than the course suggested. Affirmed.